Citation Nr: 0324430
Decision Date: 09/18/03	Archive Date: 01/21/04

DOCKET NO. 01-05 592               DATE SEP 18, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to service connection for a thoracic nerve palsy,
claimed as secondary to a service-connected left shoulder
disability.

2. Entitlement to a total disability rating for compensation based
on individual unemployability resulting from service-connected
disabilities.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

L.A. Howell, Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to December
1973, from March 1976 to January 1978, and from November 1990 to
April 1991.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from the Department of Veterans Affairs (VA) Regional Office
(RO) in Montgomery, Alabama. The veteran testified before the
undersigned Veterans Law Judge at a videoconference hearing in
October 2002. A transcript of the hearing is of record.

By a decision dated in March 2003, the Board denied the veteran's
claims for increased ratings for left shoulder and right quadriceps
disabilities, granted a higher rating for a right knee disability,
and held a claim for a total disability rating based on individual
unemployability in abeyance. At the same time, the Board chose to
undertake additional development of the evidence as to the issue of
entitlement to service connection for thoracic nerve palsy pursuant
to 38 C.F.R. 19.9(a)(2). As a result, the veteran underwent a VA
examination.

Since undertaking the aforementioned development, the United States
Court of Appeals for the Federal Circuit invalidated the provisions
of 38 C.F.R. 19.9(a)(2) and 19.9(a)(2)(ii). See Disabled American
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir.
2003). The Board no longer has the authority to decide claims based
on new evidence that it develops or obtains without obtaining a
waiver from the appellant of his or her right to have this new
evidence initially considered by the RO. No waiver has been
obtained in this case. The result is that the RO must review
evidence developed by the Board and adjudicate the claim
considering that evidence, as well as evidence previously of
record.

In addition, the most recent VA joints examiner suggested that a
neurological examination would be most appropriate to assess the
veteran's claim; therefore, the claim will be remanded in order to
schedule such an examination. Further, the record suggests that the
veteran has had recent diagnostic testing. Therefore, an attempt
should be made to associate those records with the file.

REMAND

A determination has been made that additional development is
necessary in the current appeal. Accordingly, further appellate
consideration will be deferred and this case is REMANDED to the RO
for the following actions:

1. The RO should inform the veteran of his due process rights and
VA's duty to assist under the VCAA. Particularly, the RO must
notify the appellant as to what evidence or information is needed
to support his claim, what evidence VA will develop, and what
evidence he must furnish. If he identifies private or VA medical
evidence, it should be associated with the claims file.

2. The veteran should be specifically asked to provide the
following and told that VA will assist him in obtaining these
medical records if he wishes: 

name, address, and dates of treatment at the Sports Medicine Clinic
in Birmingham, Alabama; 

the name and address of the facility conducting an EMG study that
would have been performed in June or July 2003; and 

the name, address, and dates of treatment of his primary care
physician.

3. The claims file, to include records obtained pursuant to the
above, should be directed to a VA examiner for a

- 3 -

neurologic examination to address the relationship between the
veteran's diagnosis of thoracic nerve palsy and his service-
connected left shoulder disability. Specifically, the examiner is
requested to express an opinion as to the following question:

Does the record establish that the veteran's thoracic nerve palsy
is as likely as not related to his service-connected left shoulder
disability? In responding to this question, the examiner should
indicate the degree to which the opinion is based upon the
objective findings of record as opposed to the history as provided
by the veteran.

4. Thereafter, the RO should re-adjudicate the issues on appeal. If
any benefit sought remains denied, the veteran and the
representative should be provided with a supplemental statement of
the case (SSOC). The SSOC must contain notice of all relevant
actions taken on the claim for benefits, to include the applicable
law and regulations considered pertinent to the issue as well as a
summary of the evidence received since the issuance of the last
SSOC. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and
argument on the matter that the Board has remanded to the RO.
Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 4 -

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002)(Historical
and Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE
MANUAL, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West Supp. 2002), only a decision of the
Board of Veterans' Appeals is appealable to the United States Court
of Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 5 -



